188 S.W.3d 130 (2006)
STATE of Missouri, Respondent,
v.
Arthur GOLLAHER, Appellant.
No. ED 86815.
Missouri Court of Appeals, Eastern District, Division One.
April 4, 2006.
Arthur Gollaher, Eastern Reception Diagnostic and Correctional Center, Bonne Terre, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, for respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Arthur Gollaher appeals from the motion court's judgment denying, without an evidentiary hearing, his motion for DNA testing, pursuant to Section 547.035.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).